Title: To George Washington from George Reid, 19 August 1782
From: Reid, George
To: Washington, George


                  
                     Dr sir
                     Albany 19th Augt 1782
                  
                  The bearer Pierre Charlent a Canadian; is in a letter from the Minister at War, dated the 25th May last Recommended by Congress to the Commanding Officer at this post, to be employed here is such way as his Services will be most beneficial, and that he be allow’d one Ration, & one half daily; likewise Clothing; the former I have Orderd him, but to comply with the latter is out of my power.
                  Genl Lincoln at the same time wrote Genl Schuyler Requesting him to make known to me, in what line he might be most usefull—who inform’d me that he has heretofore been employ’d in secret services to Canada, & as it is probable there may be Occation for him in that business in future, thinks it may be proper to Order him to Remain here for that purpose and for any other services which exigencis may Render Necessary. 
                  His Complaints are many he is destitute of Cloths which cannot be Obtained here; I wish a supply might be Ordered him, if you think proper as his services may be yet much wanted in this Quarter.
                  I have nothing to communicate, worth your notice; there have been no appearance of the Enemy on the Frontier this month past.  I am Your Excellency’s most Obedt Hble Servt
                  
                     Geo. Reid
                  
               